DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. Particularly, WO 1997002009 as mentioned in paragraph [0014], line 5.

Specification
3.	The disclosure is objected to because of the following informalities:
	Paragraph [007], line 4, “…to maintain oral hygiene by long or fast times…” is awkwardly written and unclear.
	Paragraph [0034], line 7, “membrane (1)” is incorrect (reference character).
	Paragraph [0034], line 7, “…causes that the cylindrical section…” is awkwardly written and unclear.
	Paragraph [0035], line 3, “Thus, it is obtained…” is awkwardly written and unclear.
Appropriate correction is required.

Claim Objections
4.	Claims 5 and 9 are objected to because of the following informalities:
	Claim 5, line 8, “each apex” should be positively recited for completeness and clarity. 
	Claim 5, line 10, “…being is adapted…” is awkwardly written.
	Claim 9, line 4, “...to cause the bristles move gently…” is awkwardly written.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

7.	Claims 5 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication US 2002/0106234 (hereinafter Johnson).
As well as claim 5 is understood, Johnson discloses in Figs. 1-3 a disposable (e.g., digestable; paragraphs [0006] and [0024]) cleaning device 100 for oral hygiene comprising: a shell or base 110; a plurality of rows (each side in Fig. 1) made of flexible irregular bristles 120 extending along the periphery of said base 110; a centerpiece or membrane 130 disposed at a bottom end and substantially in a center of said base 110; a cylindrical section (e.g., phantom lines in Fig. 3) disposed at the center of said base 110, the cylindrical section contains said membrane 130  at least one perforation (centerpiece or membrane 130 is a polyfoam or polymeric foam like a sponge which would have “a perforation”; Figs. 1 and 2; paragraph [0022]) disposed between each apex of said base 110 and said cylindrical section; wherein said at least one perforation being is deemed adapted (due to similar structure being claimed) to prevent the disposable cleaning device from sticking to walls of the oral cavity when used due to absence of air.
As for claim 9, said membrane 130 comprises a hole, indentation or perforation at a center section through which a capsule 140 containing dentifrice, astringent solutions, gels, an oral cleaning composition, or a medication, is placed, which are dissolved by saliva to cause the bristles move gently inside the mouth (paragraphs [0021] and [0023]).
As for claim 10, wherein some of said bristles 120 are longer and deemed pointed to enter areas difficult to access (Figs. 2 and 3).
As for claim 11, wherein said perforation would allow a user to breathe in case of accidental ingestion of said device, given the similar structure being claimed.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of U.S. Patent Application Publication US 2004/0078910 (hereinafter Grote).
	Johnson discloses all of the recited subject matter as previously recited above with the exception of further comprising sections of luffa sponge adhered to said base for the oral cleaning. Grote teaches the concept of an oral hygiene device 5 comprising both bristles 20 and further comprising sections of luffa sponge 30 or 40 (paragraphs [0009], [0022] and [0023] adhered to a base and which could be used for oral cleaning, if so desired. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided Johnson with further sections of luffa sponge adhered to a base as suggested by Grote for oral cleaning.

Allowable Subject Matter
11.	Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Elseri, Reinold and Skinner are pertinent to various tongue or finger mounted oral hygiene devices.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL E CHIN whose telephone number is (571)272-1270.  The examiner can normally be reached on M-F 1-10pm; First Fri off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571)272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






							/RANDALL E CHIN/                                                                                                     Primary Examiner, Art Unit 3723